Opinion
THE COURT.
On April 27, 1983, this court issued an order to show cause directing William A. Beam, Certified Shorthand Reporter, to show cause why he should not be adjudged in contempt and declared incompetent to act as an official reporter in any court. The order was issued as a result of Beam’s failure to transcribe and deliver to the clerk of the superior court a transcription of his notes of proceedings in this automatic appeal as required by California Rules of Court, rule 35(b). (See Code Civ. Proc., § 1209, subd. 3; Gov. Code, § 69944; People v. Santo (1954) 43 Cal.2d 319, 331 [273 P.2d 249]; Malick v. Contra Costa County Flood Control etc. Dist. (1982) 131 Cal.App.3d 50 [182 Cal.Rptr. 386].) Thereafter the transcripts were delivered and filed by order of the superior court.
At the hearing on the order to show cause respondent Beam offered evidence that although he has failed to promptly transcribe and deliver transcripts which he is required to prepare in other pending appeals and has been declared incompetent in those matters, he is not presently reporting any proceedings, and is preparing those transcripts.
Therefore, while the delay herein cannot be condoned, it appears that the present proceeding is moot. The order to show cause is discharged, and the proceeding against respondent Beam is dismissed.